As it is our opinion that the Act of May 24, 1945, P.L. 944, constitutes an unconstitutional impingement upon the "judicial power of this Commonwealth", which by Art. V, Sec. 1 of the Constitution is reposed in the *Page 86 courts, inter alia, the orphans' courts, and at the same time violates other constitutional provisions (see dissenting opinion in Brereton Estate, 355 Pa. 45), it follows that the Act in question is equally incompetent to shield the sales agreement here involved. Consequently, we would affirm the decree of the learned court below.